DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 6/7/2021.  As directed by the amendment, claims 1-17 have been cancelled, and claims 18-42 have been added. As such, claims 18-42 are pending in the instant application.

Priority
This application repeats a substantial portion of prior Application No. 15/247,776, filed 8/25/2016, but adds disclosure not presented in the prior application, that is, it adds the new matter of Fig. 9B (as subsequently described in amended portions of paras [0176] and [0177]), which introduces a previously-undisclosed rotatable portion that renders the mouthpiece 40 and lever 39 non-accessible, and the new matter of Fig. 9C, which depicts specific, previously-undisclosed locations for components of a dose counter 116 on the device 42. Per MPEP 201.07, the disclosure presented in a continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. [It is noted that the foreign priority document contains no Figures of a DPI embodiment at all.]

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/247,776, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Regarding dose counting in the instantly claimed DPI embodiment, the parent application (paragraph references are to the PGPub, US 2017/0007784) only recites: “DPI's are generally in the form of a disc or grinder which may be rotated, or otherwise actuated, in order to dispense a metered dose” (para [0007]), “Preferably, the medicament inhaler may include part(s) which move during the delivery of a dose of medicament.  For example, in the case of a pMDI, the moving part would be a medicament canister, which moves within an actuator during the dispensing of a dose of medicament.  Likewise, a DPI may include a rotating disk, which moves in order to place a dose of dry medicament into a compartment” (para [0056]), “The DPI inhaler 38 is in the form of a disk which includes a store of dry powder (not shown)” (para [0180]), “The housing 43 includes an optical dose counter (not shown) which is able to determine when a dose of medicament has been dispensed from the inhaler 38 by transmitting optical signals through the inhaler 38, and sensing movement of the internal parts of the inhaler 38 during the dispensing of a dose of powder.” (para [0183]), and “The device 42 only differs from the device 1 in its shape and design--in order for the device 42 to be able to fit a DPI inhaler 38 as compared to a pMDI inhaler 2.  The device 42 may therefore have some or all of the same features and operational capabilities as the device 1 described previously in relation to the pMDI inhaler 2.  For convenience therefore, a detailed description of the workings of the device 42 is not considered necessary, and the reader is instead referred to the detailed description previously provided in relation to the workings of the device 1 for use with the pMDI inhaler 2.” (para [0184]). 
The parent application does not provide an inside view of the parts of the DPI, nor does the parent application provide for an outer casing having an exterior surface that surrounds a portion of a medicament container, the medicament container defining an aperture to which each dose of medicament is delivered upon movement of the lever (as understood to be supported by instant Fig. 9B), because, at best, the parent application only supports a medicament container that is/is part of the internal power-containing disk (para [0180]), whereas the claimed aperture (understood to be within mouthpiece 40 and/or the internal cavity of para [0180]) is not defined by the disk, but rather is defined by the portion of the DPI as shown in instant Fig. 9A. As such, none of the instant claims are supported by the parent disclosure; therefore, in as far as they are supported by the new matter shown in Fig. 9B originally filed with this application [see the rejections under 35 USC 112(a)/first paragraph below, where the claims also contain new matter beyond what is supported by instant Fig. 9B or the written description], all of the claims have the priority date of the instantly filed application, that is, 4/21/2020.

Specification
The disclosure is objected to because of the following informalities:  para [0183] should read “.  
Appropriate correction is required.

Claim Objections
Claims 18, 23 and 33 are objected to because of the following informalities:  
Claim 18, line 10 would read more clearly as “and is configured”
Claim 23, line 2 should read “is configured to operates” to make it clear a method step is not being recited in the apparatus claim
Claim 33, line 2 would read more clear as “controller configured to enable”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 19 and 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 6, 9-18, 20, 21 and 23-27 of U.S. Patent No. 10,300,227 B2 in view of Davies et al. (US 5,590,645; hereinafter “Davies”) and Harvey et al. (US 2005/0247306 A1; hereinafter “Harvey”). Regarding instant claims 18 and 21-23, patented claim 26 anticipates almost all of the instant limitations, except it is silent regarding the medicament inhaler being a non-refillable, disk-shaped dry powder inhaler, wherein the medicament container defines a delivery aperture and the inhaler includes a lever configured to enable delivery of each does of medicament from the medicament container and into the delivery aperture, and the patented claims are silent regarding a user interface disposed at the housing exterior surface and configured to enable user interaction with the device. However, Davies teaches that it was known in the inhaler art before the effective filing date of the claimed invention for a medicament inhaler to be non-refillable (the device may be made to be disposable once…used up, col. 4, lines 3-4), and to be a disk-shaped dry powder inhaler (Figs. 13-16; abstract), wherein the medicament container (comprising body 410) defines a delivery aperture (powder outlet 419 or within mouthpiece 420) (Fig. 14) and the inhaler includes a lever (finger tab 482) configured to enable delivery of each does of medicament from the medicament container and into the delivery aperture (col. 8, lines 15-24), and Harvey demonstrates that it was known in the inhaler art before the effective filing date of the claimed invention for a device for monitoring usage of an inhaler to include a user interface (electronic display 22 and associated button 24) (Fig. 1; para [0022]) disposed at the housing exterior surface (Fig. 1) and configured to enable user interaction with the device (para [0022]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include in the patented claim 26 the subject matter discussed above and as taught by Davies and Harvey, in order to utilize known/standard inhaler structure that is disposable for patient safety and which allows the patient to interact with and see the data of the dose counter, e.g. to change the type of display, see doses remaining or taken, etc. Instant claims 19, 24-24, 29, 30 and 33-42 are fully anticipated by patented claims 2, 3, 5, 6, 9-18, 20, 21, 23-25 and 27, and instant claims 28, 31 and 32 would have been obvious to an artisan before the effective filing date of the claimed invention in view of patented claim 12 and inhaler structure of Davies as taught above (see also the art rejection below), and it would have been obvious to an artisan before the effective filing date of the claimed invention for the patented dependent claims to all depend from patented claim 26 to arrive at the same combination of limitations as the instant claims, in order to recite more of the device structure within the claims for a more comprehensive claim set.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 18 (and thus its dependent claims 19-42), the specification as originally filed makes no mention of the DPI being “non-refillable”. Further regarding claim 20, the specification as originally filed makes no mention of the housing retaining portion configured to engage with an edge of the exterior surface of an outer casing. Further regarding claim 23 (and thus its dependent claims 24-27), the specification as originally filed does not support the beam being directed towards a second portion of the medicament inhaler “when the medicament container and/or the medicament inhaler lever is rotated” (emphasis added; when the container defines the aperture, the specification only appears to support rotation of the lever causing the internal movement detected by the disclosed optical sensor, see e.g. para [0056] in view of para [0177]). Further regarding claim 32, the specification as originally filed does not support rotation of the lever moving a medicament container defining an aperture according to instant claim 18, because the medicament container according to claim 18 is not the internal disk comprising the powder, but rather is the portion of the inhaler defining the mouthpiece as discussed above. Further regarding claim 40 (and, as best understood, see below, its dependent claim 41), the specification as originally filed only discloses one additional sensor for monitoring the delivery of the doses (an audio sensor, see para [0083]), not additional sensors (plural). Therefore, the claims contain new matter which should be removed from the claims to address these rejections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 32, 38 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitations "the rest position” and “the dose-dispensing position” in line 2.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the claim will be considered to read “a rest position” and a dose-dispensing position”.
Claim 32 recites the limitations "the rest position” and “the dose-dispensing position” in line 2.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the claim will be considered to read “a rest position” and a dose-dispensing position”.
Claim 38 recites the limitation "the first side or the second side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “a first side or a second side.”
Claim 41 recites the limitation "the additional sensors" and “the one further sensor” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 41 will be considered to depend from claim 40, and line 6 to read “wherein the one additional sensor”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 28-32 are directed to further limitations of the functioning of the inhaler, which is not positively recited in the claims from which they depend, and which functioning has no effect on the claimed structure or function of the positively recited device for monitoring usage. Therefore, the claims fail to further limit the subject matter of the claims from which they depend  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 21-31 and 33-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland et al. (US 2017/0035976 A1; hereinafter “Sutherland”).
	Regarding claims 18, 19, 21-31 and 33-42, Sutherland clearly anticipates the instant claims by virtue of Fig. 9B and paras [0175-182] being identical to instant Fig. 9B and paras [0177-179] and [181-184] and the claims thereof containing almost all of the instant limitations (see double patenting discussion, above), where the inhaler of Sutherland is fully capable of being non-refillable, and thus meets the instant intended-use language, because the inhaler of Sutherland can be thrown away when empty as nothing would prevent this, and also the refillability of the intended use/not-positively-recited inhaler has no effect the structure of the positively-recited monitoring device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of Davies et al. (US 5,590,645; hereinafter “Davies”).
	Regarding claim 20, Sutherland anticipates claim 18, but Sutherland is silent regarding wherein the at least a portion of the outer casing exterior surface includes an edge, such that the housing retaining portion is configured to engage with the edge so as to retain the medicament inhaler in the housing. However, Sutherland Fig. 9C suggests prongs/teeth on the retaining portion, which, in light of the structure of an inhaler similar to Davies, see below, would have rendered it obvious to an artisan before the effective filing date of the claimed invention for the at least a portion of the outer casing exterior surface to include an edge and for the housing retaining portion to be configured to engage with the edge so as to retain the medicament inhaler in the housing, in order to provide the expected result of extra retention of the device on the inhaler.

    PNG
    media_image1.png
    236
    503
    media_image1.png
    Greyscale

	Regarding claim 32, Sutherland anticipates claim 29, but Sutherland is silent regarding wherein the rotation of the medicament inhaler lever from the rest position to the dose-dispensing position moves the medicament container into a position to deliver the least one dose of medicament to the compartment of the inhaler for subsequent inhalation through the delivery aperture. However, Davies teaches that it was known in the inhaler art before the effective filing date of the claimed invention for the rotation of the medicament inhaler lever (finger tab 482) from the rest position (Fig. 16a) to the dose-dispensing position (Fig. 16b-c) moves the medicament container (comprising body 410), because the two are moved together and thus rotation of one can be considered to move the other, into a position to deliver the least one dose of medicament to the compartment of the inhaler for subsequent inhalation through the delivery aperture (col. 8, lines 15-62). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the inhaler of Sutherland to include wherein the rotation of the medicament inhaler lever from the rest position to the dose-dispensing position moves the medicament container into a position to deliver the least one dose of medicament to the compartment of the inhaler for subsequent inhalation through the delivery aperture as taught by Davies, in order to have the lever and medicament container move together when priming the device to predictably save the step of separately moving the lever and medicament container to prime the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be used as primary references to reject at least claim 18 under 35 USC 103 in view of the teaching of Harvey (cited above) regarding an interactive user interface: Tunnell et al. (US 2015/0174349 A1; Figs. 4C-J; paras [0107-111]); Van Sickle et al. (US 2016/0256639 A); Anderson (US 7,249,687 B2); Jones (US 2005/0161467 A1; Figs. 5 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785